 1   Robert H. Sloss, (SBN 87757)                      J. Christopher Carraway (pro hac vice)
     robert.sloss@procopio.com                         chris.carraway@klarquist.com
 2   PROCOPIO, CORY, HARGREAVES &                      Klaus H. Hamm (SBN 224905)
     SAVITCH LLP                                       klaus.hamm@klarquist.com
 3
     1117 California Ave., Suite 200                   KLARQUIST SPARKMAN, LLP
 4   Palo Alto, CA 94304                               121 S.W. Salmon Street, Suite 1600
     Telephone: 650.645.9000                           Portland, Oregon 97204
 5   Facsimile: 619.235.0398                           Telephone: (503) 595-5300
                                                       Facsimile: (503) 595-5301
 6   Lance D. Reich, pro hac vice                      Attorneys for Defendants
 7   lreich@helsell.com                                SAP AMERICA, INC. and HP INC.
     Kevin E. Regan, (SBN 262335)
 8   kregan@helsell.com
     HELSELL FETTERMAN LLP
 9   1001 Fourth Ave., Suite 4200
     Seattle, WA 98154
10   Telephone: 206.292.1144
11   Facsimile: 206.340.0902

12   Attorneys for Plaintiff
     Big Baboon, Inc.
13
                                   UNITED STATES DISTRICT COURT
14
                                  NORTHERN DISTRICT OF CALIFORNIA
15
                                         OAKLAND DIVISION
16
                                                        Case No. 4:17-cv-02082-HSG
      BIG BABOON, INC.,
17
                                                        JOINT STIPULATION TO
18                   Plaintiff,                         EXTEND DATES FOR CLAIM
                                                        CONSTRUCTION PROCEEDINGS
19            v.                                        AND [PROPOSED] ORDER
20
      SAP AMERICA, INC., et al.,
21
                     Defendants.
22
            Pursuant to Civil L.R. 6-2, Plaintiff Big Baboon Inc. (“Big Baboon”) and Defendants
23
     SAP America, Inc. and HP Inc. (“Defendants”) hereby submit this Stipulation To Extend Dates
24
     In Scheduling Order For Claim Construction Proceedings by six weeks. This includes the
25

26   following deadlines and the Technology Tutorial and Claim Construction Hearing set in the

27

28   JOINT STIPULATION TO EXTEND DATES FOR CLAIM
     CONSTRUCTION PROCEEDINGS AND [PROPOSED] ORDER
     Case No.: 4:17-cv-02082-HSG       1
 1
     Scheduling Order (ECF No. 58) and modified by the Order Extending Dates in the Scheduling
 2
     Order (ECF No. 81) (or as agreed by the parties):
 3

 4    Litigation Event                 Previous Date                   Requested Date
      Description of the Substance     March 18, 2019                  April 29, 2019
 5    of Expert Witness’ Proposed
      Testimony Pursuant to L.R.
 6    4-2(b)
 7    Joint Claim Construction and     March 20, 2019                  May 1, 2019
      Prehearing Statement
 8    Pursuant to L.R. 4-3
      Claim Construction               April 19, 2019                  May 31, 2019
 9    Discovery Cut-Off Pursuant
      to L.R. 4-4
10    Plaintiff’s Opening Claim        May 3, 2019                     June 14, 2019
11    Construction Brief Pursuant to
      L.R. 4-5
12    Defendant’s Responsive Claim     May 17, 2019                    June 28, 2019
      Construction Brief Pursuant to
13    L.R. 4-5
      Plaintiff’s Reply Claim          May 24, 2019                    July 5, 2019
14    Construction Brief Pursuant to
      L.R. 4-5
15
      Technology Tutorial              May 31, 2019 at 2 pm            At the convenience of the
16                                                                     Court, on or after July 12,
                                                                       2019
17    Claim Construction Hearing       June 7, 2019 at 2 pm            At the convenience of the
                                                                       Court, on or after July 19,
18                                                                     2019
19          The reasons for the requested six-week extension of these dates is set forth below, and in
20
     the accompanying Declaration of J. Christopher Carraway.
21
            1.     On November 15, 2018, the Court heard argument on Defendants’ Motion for
22
        Summary Judgment of Invalidity (ECF No. 60) and took the motion under advisement. A
23

24      decision granting the motion would make claim construction proceedings moot.

25

26

27

28   JOINT STIPULATION TO EXTEND DATES FOR CLAIM
     CONSTRUCTION PROCEEDINGS AND [PROPOSED] ORDER
     Case No.: 4:17-cv-02082-HSG       2
 1
          2.      The parties are about to commence the most resource-intensive phase of claim
 2
       construction, including expert disclosures, claim construction discovery (including the
 3

 4     possibility of expert depositions), claim construction briefs, a Technology Tutorial, and

 5     finally the Claim Construction Hearing.

 6        3.      The parties seek this six-week extension to avoid expending significant party and
 7
       Court resources on claim construction proceedings at this time given that Defendants’
 8
       Motion for Summary Judgment of Invalidity is pending.
 9
          4.      The prior time modifications in this case are: (1) on May 10, 2018, the Court
10

11     granted (ECF No. 40) the parties’ stipulation to extend the briefing schedule for Motion to

12     Dismiss Big Baboon’s First Amended Complaint; (2) on November 23, 2018, the parties

13     stipulated to extend Defendants’ deadline for its Patent LR 4-1 disclosure from November
14
       23, 2018 to November 28, 2018; (3) on November 28, 2018, the parties agreed to extend the
15
       deadline for expert disclosures under Patent LR 4-2(b) from December 14, 2018 to January 7,
16
       2019; (4) on January 3, 2019, the parties agreed to extend the deadline for expert disclosures
17

18     under Patent LR 4-2(b) from January 7, 2019 to January 14, 2019, and on January 4, 2019,

19     agreed to extend that deadline again to February 4, 2019; (5) on January 4, 2019, the parties

20     filed a stipulation extending all other claim construction deadlines by four weeks, a
21
       stipulation this Court signed on January 6, 2019; (6) on January 30, 2019, the parties filed a
22
       stipulation extending all other claim construction deadlines by six weeks, a stipulation this
23
       Court signed on February 1, 2019.
24

25

26

27

28   JOINT STIPULATION TO EXTEND DATES FOR CLAIM
     CONSTRUCTION PROCEEDINGS AND [PROPOSED] ORDER
     Case No.: 4:17-cv-02082-HSG       3
 1
            5.      The parties’ current proposed extension will not affect any other dates scheduled
 2
        for the case, as the only dates scheduled thus far are the dates at issue in this stipulation.
 3

 4          Pursuant to Local Rule 6-2, submitted with this stipulation is the Declaration of J.

 5   Christopher Carraway, which (1) sets forth with particularity, the reasons for the requested

 6   enlargement or shortening of time; (2) discloses all previous time modifications in the case,
 7
     whether by stipulation or Court order; and (3) describes the effect the requested time
 8
     modification would have on the schedule for the case.
 9

10
     Dated: March 15, 2019                          PROCOPIO, CORY, HARGREAVES &
11                                                  SAVITCH LLP

12                                                  By: s/ Lance D. Reich
                                                        Robert H. Sloss (SBN. 87757)
13                                                      Lance D. Reich (admitted pro hac vice)
14                                                      Kevin E. Regan (SBN 262335)

15                                                       Attorneys for Plaintiff
                                                         Big Baboon, Inc.
16
                                                    KLARQUIST SPARKMAN, LLP
17
                                                    By: s/ Klaus H. Hamm
18
                                                        J. Christopher Carraway (pro hac vice)
19                                                      chris.carraway@klarquist.com
                                                        Klaus H. Hamm (SBN 224905)
20                                                      klaus.hamm@klarquist.com
                                                        121 S.W. Salmon Street, Suite 1600
21                                                      Portland, Oregon 97204
                                                        Telephone: (503) 595-5300
22
                                                        Facsimile: (503) 595-5301
23                                                      Attorney for Defendants
                                                        SAP AMERICA, INC. and HP INC.
24
                                              ATTESTATION
25
         The filer of this document attests that concurrence in the filing of the document has been
26

27

28   JOINT STIPULATION TO EXTEND DATES FOR CLAIM
     CONSTRUCTION PROCEEDINGS AND [PROPOSED] ORDER
     Case No.: 4:17-cv-02082-HSG       4
 1   obtained from each of the other Signatories.
 2
                                       [PROPOSED] ORDER
 3

 4          The deadlines in the Scheduling Order (ECF No. 58) are amended as follows:

 5    Litigation Event                                                    Date
 6    Description of the Substance of Expert Witness’ Proposed            April 29, 2019
      Testimony Pursuant to L.R. 4-2(b)
 7    Joint Claim Construction and Prehearing Statement Pursuant to       May 1, 2019
      L.R. 4-3
 8    Claim Construction Discovery Cut-Off Pursuant to L.R. 4-4           May 31, 2019
      Plaintiff’s Opening Claim Construction Brief Pursuant to L.R. 4-5   June 14, 2019
 9
      Defendant’s Responsive Claim Construction Brief Pursuant to         June 28, 2019
10    L.R. 4-5
      Plaintiff’s Reply Claim Construction Brief Pursuant to L.R. 4-5     July 5, 2019
11    Technology Tutorial                                                 At the convenience
                                                                          7/19/2019            of the
                                                                                     at 2:00 p.m.
                                                                          Court, on or after July 12,
12                                                                        2019
13    Claim Construction Hearing                                          At the convenience
                                                                          7/19/2019            of the
                                                                                     at 2:00 p.m.
                                                                          Court, on or after July 19,
14                                                                        2019

15
     IT IS SO ORDERED.
16

17   Dated: ________________
              3/19/2019                    ___________________________________________
                                           THE HONORABLE HAYWOOD S. GILLIAM, JR.
18                                         UNITED STATES DISTRICT JUDGE

19

20

21

22

23

24

25

26

27

28   JOINT STIPULATION TO EXTEND DATES FOR CLAIM
     CONSTRUCTION PROCEEDINGS AND [PROPOSED] ORDER
     Case No.: 4:17-cv-02082-HSG       5
